OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, with costs.
The record contains substantial evidence to support the finding that petitioners engaged in an unjustified “concerted stoppage of work or slowdown” in violation of subdi*763vision 1 of section 210 of the Civil Service Law. This is not to say that the record would not have supported a contrary conclusion; but judicial review of these matters is limited. Where on the whole record the hearing officer’s determination is supported by substantial evidence our review is at an end.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Judgment affirmed, with costs, in a memorandum.